      Case L:L9-cv-001-82-WES-PAS Document                            12-2           Filed 04/L0/l-9 Page L of 2 PagelD #: 409

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITBo SrArgS DTSTruCT COURT
                                                                      for the
                                                             District of Rhode Island


               UMB BANK, N.4., as Trustee                                  )
                                                                           )
                                                                           )
                                                                           )
                            Plaintiff(s)                                   )
                                                                           )          Civil Action No. 1 :19-cv-001 82-WES-PAS
                                                                           )
             CITY OF CENTRAL FALLS, et al                                  )
                                                                           )
                                                                           )
                                                                           )
                           Defendant(s)                                    )

                                                       SUMMONS IN A CTVIL ACTION

To:   (Defendant's name and address) Wilder Arbodela
                                           Board of Directors
                                           197 Bucklin Street, 1st Floor
                                           Pawtucket, Rl 02861




          A lawsuit has been filed against you.

        Within 2l days after service of this summons on you (not counting the day you received it)      or 60 days if you
                                                                                                     -
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ'
p.12 (a)(2) or (3)    you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules  -
                   of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address          are:       Robert M. Duffy, Esq.
                                           Duffy & Sweeney, LTD
                                           1800 FinancialPlaza
                                           Providence, Rl 02903
                                           (401) 455-0700
                                           rd   uffy@d uffyswee ney. com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:     April 10,2019                                                                 lsl             Tyer-Witek
                                                                               r;                       of Court
                                                                                    r:? ,,r1   .   \'
                                                                                               ì'. '
      Case L:19-cv-001-82-WES-PAS Document                                  L2-2     Filed 04/L0/L9 Page 2 of 2 PagelD #: 410

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.        1 :1   9-cv-001 B2-WES-PAS


                                                       PROOF OF SERVICE
                       (Thís section should not betiled wíth the couft unless requbed by Fed, R. Civ. P, 4 (l))

           This summons for          fuame of individual ønd title, if   any)   Wilder Arbodela
 was received by me on (date)
                                                 "l-t                                                                                       Q-¡ t.-r
                                                                                                                                                  qt*,<
                                                                                                                                                        I
           EltI personally        served the summons on the individual at (place)
                                                                                         on   (date)                                 ;or

           il   I left the summons at the individual's residence or usual place of abodewith                      fuame)

                                                                         , a person ofsuitable age and discretion who resides there,
           on (date)                                 , and mailed a copy to the individual's last known address; or

           Í    I served the summons on (name of individual)                                                                                 , who is

            designated by law to accept service of process on behalf of (name of organization)
                                                                                         on (date)                                   ;or

           û    I returned the summons unexecuted because                                                                                         ;or

           D    Other   (specifu)




           My fees are $                             for travel and $                          for services, for     a total   of$         O.O0



           I declare under penalty of perjury that this information is


 Date:         4-ttfr                                                                                  Server's signature


                                                                                                             t
                                                                                                                   r?
                                                                                                                   LÖ/I
                                                                                                   Printed name and title
                                                                                                                                 þ                 /t?
                                                                                -Ea+.-        AZÊzDt+nt(l/ {/s oz¿¿t
                                                                                                       Server's address


 Additional information regarding attempted service, etc:




           Print                          Save As.
